776 N.W.2d 910 (2010)
Elizabeth A. BANASZAK, Plaintiff-Appellee,
v.
NORTHWEST AIRLINES, INC., Defendant-Appellant, and
Otis Elevator Company, County of Wayne, and Hunt Construction Group, Inc., Defendants.
Docket No. 139787. COA No. 263305.
Supreme Court of Michigan.
January 22, 2010.

Order
On order of the Court, the application for leave to appeal the July 21, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE in part the decision of the Court of Appeals and we REINSTATE the ruling of the Wayne Circuit Court granting summary disposition to defendant Northwest Airlines, Inc. on the plaintiffs premises liability claim. The Court of Appeals erred by reinstating the premises liability claim in this construction site injury case. Ordinarily a landowner is not responsible for injuries caused by a carefully selected contractor to whom he has delegated the task of erecting a structure. Funk v. General Motors Corp., 392 Mich. 91, 101, 220 N.W.2d 641 (1974). Northwest Airlines, as controller of the premises, did not have a duty to protect the plaintiff, an employee of an independent contractor hired to perform construction work on the owner's premises, from the construction site hazardous condition that caused the plaintiffs injury. Perkoviq v. Delcor Homes-Lake Shore Pointe, Ltd., 466 Mich. 11, 18-20, 643 N.W.2d 212 (2002). On remand, the plaintiffs common work area claim against Northwest Airlines as a general contractor and as an owner with retained control may proceed in accordance with the Court of Appeals decision.
HATHAWAY, J., would deny leave to appeal.